Name: Council Regulation (EEC) No 778/87 of 16 March 1987 amending Regulation (EEC) No 2990/82 on the sale of butter at reduced prices to persons receiving social assistance
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing
 Date Published: nan

 No L 78/ 12 Official Journal of the European Communities 20 . 3 . 87 COUNCIL REGULATION (EEC) No 778/87 of 16 March 1987 amending Regulation (EEC) No 2990/82 on the sale of butter at reduced prices to persons receiving social assistance 1 . Article 1 is amended to read as follows : 'Until 31 December 1988 Member States are hereby authorized to grant aid for the purchase of butter at reduced prices by persons receiving social assistance .' ; 2 . In Article 3 , '80 ECU per 100 kilograms' is replaced by ' 178 ECU per 100 kilograms'; 3 . The following Article is inserted : 'Article 3a THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 12 (2) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2990/82 (3) introduced a scheme for selling butter at reduced price to persons receiving social assistance ; whereas, in the light, on the one hand, of the experience that has been gained and, on the other hand, of the need to make the measures more effective , it seems desirable to increase the amount of the aid ; Whereas it seems appropriate, in order to monitor the application of the scheme established by Regulation (EEC) No 2990/82, to provide on the one hand, that the Member States interested in the implementation of the measure should forward to the Commission their applica ­ tion programme and, on the other hand, that, after a certain period, the Council may examine the results of the measure on the basis of the Commission 's report and, possibly, extend the abovementioned scheme, 1 . The Member States concerned shall inform the Commission of the arrangements envisaged for the sale of butter to the persons referred to in Article 1 , stating the number of persons envisaged, the period for which these arrangements will apply and the quantities of butter to be used. 2. The Commission shall , in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 , approve the arrangements notified to it or request their amendment, within a period of three months following the date of receipt of particulars of the arrangements. 3 . Before 31 December 1988 the Council shall , on the basis of a report from the Commission, examine the possibility of continuing the scheme provided for in this Regulation for a further period.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2990/82 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 March 1987. For the Council The President L. TINDEMANS (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) See page 1 of this Official Journal . R Of No L 314, 10 . 11 . 1982, p. 26 .